DETAILED ACTION
	This is the Final Rejection based on the 15/900,173 application filed on 
02/20/2017 and which claims as amended on 10/30/2020 have been considered in the ensuing action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-15 remain withdrawn as being directed towards a different embodiment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 10,201,201) in view of Reid (US 2004/0172736).

Regarding claim 1:

	Gross et al fails to specifically disclose an adjustable wrist band being perimetrically connected to the backhand portion and the palm portion.
	Reid teaches a glove that can be used while exercising. Reid further teaches that the glove has an adjustable wrist band (36) that is disposed perimetrically around the backhand portion and palm portion of the glove (see Figures 5-6).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al to have an adjustable wrist band arranged perimetrically around the backhand and palm portion of the glove, as taught by Reid, to allow the user to adjust the glove to more securely fit the wrist/hand of the user.

Regarding claim 2:


Regarding claim 4:
	Gross et al as modified fails to disclose that the fastener is a zipper. However, Gross et al discloses that the fastener can be different closing portion that are removably engageable to help retain the flat in the closed position and help to prevent access to the pocket (see column 12 lines 45-50).
	Reid discloses a pocket that has a zipper as a fastener (see Figures 3-4).


Regarding claim 6:
	Gross et al as modified that the at least one liquid storage container further comprises a drinking nipple (116), the drinking nipple being terminally connected to the spout (see Figures 3A-3B, specifically), opposite the bladder body and the drinking nipple being in fluid communication with the spout (see Figures 3A-3B, specifically). 

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al (US 10,201,201) and Reid (US 2004/0172736) in further view of Williams (US 5,768,710).
	Gross et al as modified discloses the device as substantially claimed above. 

Regarding claim 5:
	Gross et al as modified discloses that the article of apparel can be gloves or a sleeve (see column 5 lines 63-65), but fails to specifically show an embodiment outside of a fingerless glove/sleeve. Therefore Gross et al fails to specifically disclose that the glove body further comprises at least one sleeve and a thumb sleeve, both the at least one finger sleeve and the thumb sleeve laterally integrated into both the backhand portion and the palm portion; wherein the at least one finger sleeve is positioned opposite to the adjustable wrist band, across the glove body, the at least one finger sleeve being tubular, extending from the glove 
	Williams teaches an exercise glove with a pocket for accepting weights on the backhand portion (see Figures 1-2). Williams further teaches that the glove body further comprises at least one finger sleeve (16) and a thumb sleeve (18), both the at least one finger sleeve and the thumb sleeve laterally integrated into both the backhand portion and the palm portion (see Figures 1-2); wherein the at least one finger sleeve is positioned opposite to the adjustable wrist band, across the glove body (see Figures 1-2), the at least one finger sleeve being tubular, extending from the glove body (see Figures 1-2), and having a first sleeve length sufficient to cover at least part of the length of a user’s finger(see Figures 1-2); and wherein the thumb sleeve is positioned on one side of the glove body in between the at least one finger sleeve and the adjustable wrist band(see Figures 1-2), the thumb sleeve being tubular, extending from the glove body and having a second sleeve length sufficient to cover at least part of the length of the user’s thumb(see Figures 1-2).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gross et al to be a glove with fingers instead of a fingerless glove, as taught by Williams as Gross et al discloses that the device can be a glove instead of a fingerless glove. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784